VAN BRUNT, P. J.
We see no reason for interfering with the order appealed from, or for differing with the conclusions arrived at by the learned judge who heard the motion resulting in the order, and which are embraced in his memorandum contained in the record. There seems to be no question whatever but that the contentions upon the part of the plaintiff are absolutely inconsistent with the statements in writing made by him. The letter of the 20th of July, 1891, in answer to the defendant’s letter of the 17th of July, 1891, is in manifest contradiction to the claims now advanced upon the part of the plaintiff; and it seems to be almost incredible that the plaintiff, after he had learned that he had been swindled in the manner claimed by him upon this application, should have written the letter of the 3d of February, 1892, months after the advances which formed the subject-matter of this action were made. The order should be affirmed, with $10 costs and disbursements. All concur.